MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                        FILED
      this Memorandum Decision shall not be                                   May 09 2018, 8:38 am
      regarded as precedent or cited before any
                                                                                    CLERK
      court except for the purpose of establishing                             Indiana Supreme Court
                                                                                  Court of Appeals
      the defense of res judicata, collateral                                       and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      David E. Baum
      David E. Baum Law Office, P.C.
      Chesterton, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      S.B.,                                                    May 9, 2018
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               17A-PO-3043
              v.                                               Appeal from the Porter Superior
                                                               Court
      K.F.,                                                    The Honorable Roger V. Bradford,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               64D01-1703-PO-2845



      Najam, Judge.


                                       Statement of the Case
[1]   S.B. appeals the trial court’s issuance of an order for protection on behalf of

      K.F. S.B. presents two issues for our review, which we restate as a single issue,


      Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018                      Page 1 of 7
      namely, whether the trial court’s issuance of the order for protection was clearly

      erroneous. We affirm.


                                 Facts and Procedural History
[2]   On December 26, 2016, S.B.’s wife, K.B., told S.B. that she had to go to work,

      and she left their home. S.B. thought it was strange that K.B. had to go to work

      that day, and he suspected that she was having an affair, so he surreptitiously

      followed her in his car. K.B. did not go to work, but went to the home of K.F.,

      a man whom S.B. did not know. S.B. waited in his car outside the house for a

      while before he went to the front door and rang the doorbell. K.F. opened the

      door, and S.B. said, “Is my wife here?” Tr. at 9. K.F. answered, “If your wife’s

      name is [K.B.,] then she’s here.” Id. K.F. let S.B. into the house, and S.B.

      found K.B. in the kitchen. S.B. was “irate” and accused K.B. and K.F. of

      having an affair, which they denied. Id. S.B. “started getting more threatening

      and more intimidating,” at which point K.F. “moved to the other side of [a]

      counter to put space in between” him and S.B. Id. at 9-10. K.F. then asked

      S.B. and K.B. to leave, and they did.


[3]   In March 2017, S.B. gained access to K.B.’s cell phone and discovered emails

      and text messages revealing that K.B. and K.F. had had an affair that spanned

      years. S.B. was “angry” and decided that he “needed answers” and “wanted to

      look [K.F.] in the eye.” Id. at 39-40. Accordingly, S.B. drove to K.F.’s office to

      confront him. When S.B. arrived, he asked a receptionist where he could find

      K.F., and she told him that K.F. was in a meeting. S.B. barged past the


      Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018   Page 2 of 7
      receptionist and found K.F. in a conference room. K.F. described the ensuing

      confrontation as follows:


              [S.B.] came up and started pointing his finger at me, absolutely
              irate, body posture and look in his face. He started . . . yelling at
              me and said some vulgarities and indicated that he had proof that
              I was currently in a physical relationship with his Wife. He told
              me that I better stay away from her. He told me that he if gets a
              divorce from his wife over this, that he was coming back for me.
              I then instructed him in a stern manner to leave. He started to
              walk away, turned around, came back, didn’t exit the private
              area initially, but indicated he was headed out the door, came
              back towards me pointing his finger, continued to scream at me,
              and I told him again he had to leave, and so then he turned
              around, walked out.


      Id. at 11-12. Thereafter, K.F. “called the police and requested advice on what

      they thought I should do. They said that they felt that a personal protection

      order was appropriate[.]” Id. at 13.


[4]   On March 23, K.F. filed a petition for an order for protection alleging that S.B.

      had stalked him. That same day, the trial court issued an ex parte order for

      protection enjoining S.B. from threatening to commit or committing acts of

      stalking against K.F. or his family members, J.S. and W.F. The order also

      enjoined S.B. from “harassing, annoying, telephoning, contacting, or directly or

      indirectly communicating” with K.F. Appellant’s App. Vol. II at 6. Finally,

      the order required that S.B. “stay away” from K.F.’s residence and place of

      employment. Id. at 7. Following an evidentiary hearing on October 5 and




      Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018   Page 3 of 7
      November 27, the trial court ordered that the ex parte order for protection “shall

      remain in full force and effect.” Id. at 8. This appeal ensued.


                                     Discussion and Decision
[5]   S.B. contends that K.F. presented insufficient evidence to support the trial

      court’s issuance of the order for protection for S.B.’s alleged stalking. In

      particular, S.B. maintains that K.F. did not prove either that S.B.’s conduct

      constituted repeated or continuing harassment of K.F. or that K.F. felt

      terrorized, frightened, intimidated or threatened by S.B.’s actions. We cannot

      agree.


[6]   Initially, we note that K.F. has not filed an appellee’s brief. As a result, we will

      not undertake the burden of developing arguments on his behalf and will

      reverse if S.B. establishes prima facie error. WindGate Properties, LLC v. Sanders,

      93 N.E.3d 809, 813 (Ind. Ct. App. 2018). Prima facie, in this context, means at

      first sight, on first appearance, or on the face of it. Id. This standard, however,

      “does not relieve us of our obligation to correctly apply the law to the facts in

      the record in order to determine whether reversal is required.” Id.


[7]   As we have explained, orders for protection


               are similar to injunctions, and therefore in granting an order the
               trial court must sua sponte make special findings of fact and
               conclusions thereon. Hanauer v. Hanauer, 981 N.E.2d 147, 148
               (Ind. Ct. App. 2013) (citing, inter alia, Ind. Trial Rule 52(A) and
               Ind. Code § 34-26-5-9(a), (f)). We apply a two-tiered standard of
               review: we first determine whether the evidence supports the
               findings, and then we determine whether the findings support the

      Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018    Page 4 of 7
              order. Id. at 149. In deference to the trial court’s proximity to
              the issues, we disturb the order only where there is no evidence
              supporting the findings or the findings fail to support the order.
              Koch Dev. Corp. v. Koch, 996 N.E.2d 358, 369 (Ind. Ct. App.
              2013), trans. denied (2014). We do not reweigh evidence or
              reassess witness credibility, and we consider only the evidence
              favorable to the trial court’s order. Id. The party appealing the
              order must establish that the findings are clearly erroneous. Id.
              “Findings are clearly erroneous when a review of the record
              leaves us firmly convinced that a mistake has been made. We do
              not defer to conclusions of law, however, and evaluate them de
              novo.” Mysliwy v. Mysliwy, 953 N.E.2d 1072, 1076 (Ind. Ct. App.
              2011) (citation omitted), trans. denied.


      S.B. v. Seymour Cmty. Sch., ___ N.E.3d ___, No. 36A01-1710-PO-2252, 2018

      WL 1463343, at *5 (Ind. Ct. App. Mar. 26, 2018) (quoting Fox v. Bonam, 45

      N.E.3d 794, 798-99 (Ind. Ct. App. 2015)).


[8]   As relevant here, “stalking” requires “repeated or continuing harassment” that

      would cause a reasonable person to feel threatened and that actually caused a

      person to feel threatened. I.C. § 35-45-10-1. Without question, “the term

      ‘repeated’ in Indiana’s anti-stalking law means ‘more than once.’” Johnson v.

      State, 721 N.E.2d 327, 332-33 (Ind. Ct. App. 1999), trans. denied. “Continuing”

      is commonly defined as “[u]ninterrupted; persisting.” Black’s Law Dictionary

      388 (10th ed. 2014). And we have held that “continuing” requires not just

      current but future activity. S.B., 2018 WL 1463343, at *5. Here, the evidence

      before the trial court sufficiently demonstrates both a current threat and a future

      threat. See id. Finally, we construe the Indiana Civil Protection Order Act to



      Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018   Page 5 of 7
       promote the prevention of violence on which a petition is based. See I.C. § 34-

       26-5-1.


[9]    The evidence most favorable to the trial court’s judgment supports its finding

       that S.B. had committed stalking against K.F. At the evidentiary hearing, K.F.

       testified that on December 26, 2016, S.B. was “irate” and “started getting more

       threatening and more intimidating,” at which point K.F. “moved to the other

       side of [a] counter to put space in between” him and S.B. Tr. at 9-10. K.F. also

       testified that when S.B. subsequently showed up at K.F.’s office, S.B. told K.F.

       that he had “better stay away from K.B.” and that if he were to get divorced

       from K.B. as a result of the affair, he “was coming back” for K.F. Id. at 12.

       That evidence is sufficient to prove that S.B. was engaged in a course of

       conduct involving both repeated and continuing harassment.1


[10]   Still, S.B. contends that K.F. did not present evidence that he actually felt

       terrorized, frightened, intimidated, or threatened as a result of the harassment.

       See I.C. § 35-45-10-1. Rather, S.B. maintains that the evidence, as well as

       K.F.’s argument at the evidentiary hearing, shows only that K.F. felt

       embarrassed by S.B.’s conduct. But, again, the evidence shows that, during the

       December 26, 2016, incident, K.F. described S.B.’s conduct as “threatening”

       and “intimidating,” and he testified that that conduct caused K.F. to move

       away from S.B. and behind a kitchen counter. Tr. at 9. And, immediately



       1
         S.B.’s characterization of his confrontations with K.F. as “mutual communication between two parties” is
       not well taken. Appellant’s Br. at 10-11.

       Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018                     Page 6 of 7
       following the incident at K.F.’s office, K.F. contacted law enforcement for

       advice on what to do about S.B. That evidence supports a reasonable inference

       that K.F. felt threatened as a result of S.B.’s harassment. See, e.g., A.S. v. T.H.,

       920 N.E.2d 803, 807-08 (Ind. Ct. App. 2010) (holding evidence supported

       reasonable inference that victims felt terrorized by harassment).


[11]   In sum, K.F. presented sufficient evidence to show that S.B. engaged in

       repeated and continuing harassment that would cause a reasonable person to

       feel threatened and that actually caused K.F. to feel threatened. S.B.’s

       arguments to the contrary are merely requests that we reweigh the evidence,

       which we cannot do. We hold that the trial court’s issuance of the order for

       protection is not clearly erroneous.


[12]   Affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 17A-PO-3043 | May 9, 2018   Page 7 of 7